Matter of Dinshaw (2019 NY Slip Op 02042)





Matter of Dinshaw


2019 NY Slip Op 02042


Decided on March 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2019

Sweeny, J.P., Webber, Gesmer, Singh, JJ.


8746 1970/50A

[*1]Framroz Dinshaw, Deceased.
Dr. Pankaj Phadnis, et al., Petitioners-Appellants,
vNuslin N. Wadia, Respondent-Respondent.


Dealy, Silberstein & Braverman, LLP, New York (Laurence J. Lebowitz of counsel), for appellants.
Carter Ledyard & Milburn LLP, New York (Matthew D. Dunn of counsel), for respondent.

Order, Surrogate's Court, New York County (Rita Mella, S.), entered on or about January 17, 2018, which granted respondent's motion to dismiss the petition, unanimously affirmed, without costs.
The Surrogate properly dismissed the petition on the ground of forum non conveniens (CPLR 327[a]; see Islamic Republic of Iran v Pahlavi , 62 NY2d 474, 478-479 [1984], cert denied 469 U.S. 1108 [1985]). All the parties are residents of India, the contract was made in India, the real property is located in India, respondent was appointed to administer the trust by an Indian court, many witnesses are located in India, and Indian law may apply to the statute of limitations defense asserted by respondent. Moreover, as the Indian court left open the possibility that a party with standing could bring a claim before it, there is an alternative forum in which petitioner can bring his claim. The only nexus between the controversy and the State of New York is that the decedent formerly resided here and his will was probated in this State. However, as the Surrogate observed, the estate in New York was fully administered decades ago, and the only remaining issues concern the Indian trust.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2019
CLERK